Name: Council Directive 74/149/EEC of 4 March 1974 amending the first Directive on the establishment of certain common rules for international transport (carriage of goods by road for hire or reward)
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  transport policy
 Date Published: 1974-03-28

 Avis juridique important|31974L0149Council Directive 74/149/EEC of 4 March 1974 amending the first Directive on the establishment of certain common rules for international transport (carriage of goods by road for hire or reward) Official Journal L 084 , 28/03/1974 P. 0008 - 0009 Finnish special edition: Chapter 7 Volume 1 P. 0154 Greek special edition: Chapter 07 Volume 1 P. 0229 Swedish special edition: Chapter 7 Volume 1 P. 0154 Spanish special edition: Chapter 07 Volume 2 P. 0018 Portuguese special edition Chapter 07 Volume 2 P. 0018 COUNCIL DIRECTIVE of 4 March 1974 amending the first Directive on the establishment of certain common rules for international transport (carriage of goods by road for hire or reward) (74/149/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 (1) thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas it is desirable that the rules applying to transport should be amended to take account of the development of trade among Member States ; whereas in view of this need it is essential that, amongst others, certain types of carriage by lowtonnage vehicles should be exempted from any quota or authorization system ; whereas, furthermore, it is desirable that Article 1 of the first Council Directive of 23 July 1962 (1), on the establishment of certain common rules for international transport (carriage of goods by road for hire or reward), as amended by the Council Directive of 19 December 1972 (2), should no longer apply exclusively to carriage for hire or reward, HAS ADOPTED THIS DIRECTIVE: Article 1 The title of the Directive of 23 July 1962 is replaced by the following: "First Council Directive on the establishment of common rules for certain types of carriage of goods by road between Member States." Article 2 The following subparagraph is added to Article 1 (1) of the Council Directive of 23 July 1962: "Each Member State shall, in the manner laid down in paragraphs 2 and 3 of this Article, liberalize the types of international carriage of goods by road on own account involving other Member States listed in Annexes I and II to this Directive, where such carriage is performed to or from the territory of that Member State or passing in transit across the territory of that Member State." Article 3 The following points are added to Annex I to the Directive of 23 July 1962: "10. Carriage of goods in motor vehicles the permissible laden weight of which, including that of trailers, does not exceed 6 metric tons or the permissible payload of which, including that of trailers, does not exceed 3.5 metric tons. 11. Carriage of articles required for medical care in emergency relief, in particular for natural disasters. 12. Carriage of valuable goods (for example, precious metals) effected by special vehicles accompanied by the police or other security guards." Article 4 Annex II to the Council Directive of 23 July 1962 is amended as follows: (a) the first sentence of point 1 is replaced by the following: "Carriage from a Member State into the frontier zone of an adjacent Member State, extending to a depth of 25 kilometres as the crow flies from their common frontier, and vice versa." (1)OJ No 70, 6.8.1962, p. 2005/62. (2)OJ No L 291, 28.12.1972, p. 155. (b) point 2 is deleted, and points 3, 4, 5 and 6 are renumbered 2, 3, 4 and 5 respectively, (c) the following points are added: "6. Carriage of spare parts for sea-going vessels. 7. Carriage of live animals with the exception of cattle for slaughter and thoroughbred horses." Article 5 Member States shall take the necessary steps to liberalize, by 1 July 1974 at the latest, the types of transport referred to in Articles 2 and 3 and Article 4 (a) and (c) of this Directive. Each Member State shall, within three months of notification of this Directive and in any event before 1 July 1974, inform the Commission of the measures taken to implement this Directive. Article 6 This Directive is addressed to the Member States. Done at Brussels, 4 March 1974. For the Council The President W. SCHEEL